Citation Nr: 1019232	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  06-15 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

1.  Entitlement to service connection for a disability of the 
right testicle.

2.  Entitlement to service connection for a disability of the 
left testicle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to 
April 1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2005 rating decision in which the RO denied 
service connection for undescended testicles.  In December 
2005, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in May 2006, and the 
Veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in May 2006.

The Board notes that, while the RO adjudicated one claim for 
disability of both testicles, given the facts of this case, 
and to give the Veteran every consideration in this appeal, 
the Board has opted to address each disability separately and 
has therefore recharacterized the appeal as encompassing both 
matters set forth on the title page.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  There is no competent, probative evidence even suggesting 
that the Veteran currently has a disability of the right 
testicle.

3.  An undescended left testicle was noted on the report of 
entrance examination; however, the medical evidence pertinent 
to service and thereafter does not support a finding that 
there was any no worsening of the pre-existing undescended 
left testicle during, or as a result of, service, resulting 
in current disability.






CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability of 
the right testicle are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).

2.  The criteria for service connection for a disability of 
the left testicle are not met.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a March 2005 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The August 2005 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the March 2005 letter.  

The Board notes that in a March 2006 post-rating letter the 
RO notified the Veteran regarding the assignment of 
disability ratings and effective dates.  However, the timing 
of this notice-after the last adjudication of the claims-is 
not shown to prejudice the Veteran.  Because the Board herein 
denies the claims for service connection, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters  on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by his representative, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record in connection with either claim is 
warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The September 1953 entrance examination report shows that the 
Veteran's genitourinary system was abnormal, and his 
undescended left testicle was indicated as not disqualifying.  
Subsequent service records noted the Veteran's undescended 
left testicle.  A January 1954 service record indicated that 
the Veteran had tender testes just below the external ring.  
He was transferred to the naval hospital for an orchiopexy.  
The January 1954 service record shows that, while the Veteran 
was in the hospital, he began demonstrating psychiatric 
symptoms and was transferred to the psychiatric service.  
Physical examination revealed only an undescended left 
testis, which was not disqualifying.  The April 1954 
separation examination report indicates that the Veteran's 
genitourinary system was normal.

In an October 2004 written statement, the Veteran indicated 
that he injured his testicles while in service.  He has lived 
with the condition for years with minor discomfort.  However, 
the condition had worsened such that professional assistance 
was now needed.

In October 2004, the Veteran underwent an ultrasound of the 
testicles.  The impression was that there was mild 
heterogeneity of the echogenicity of the left testicle 
without evidence of focal lesion.  The testicles were 
symmetric in size and otherwise normal in appearance.  The 
epididymides were normal in appearance, and there was a small 
cyst noted on the left.  There was no hydrocele formation 
noted, and the remainder of the study was normal.

A November 2004 VA outpatient treatment record indicates that 
the Veteran reported a history of surgery to have his right 
testicle descended.  On examination, both testicles were 
descended.  The right was smaller than the left.

In an April 2005 written statement, the Veteran indicated 
that, while he was in service, he was pushed up against a 
railing by others behind him.  He then felt an aching in his 
groin.  He stated that he went to see a doctor, who gave him 
some pills.  He then went to the hospital, because his 
testicle was stuck in his abdomen.  He had an operation in 
1954, and it still bothered him.

In a December 2005 written statement, the Veteran indicated 
that he was hospitalized in 1956 for urinating blood.  While 
he was employed in manufacturing, he had episodes when his 
groin swelled.

A.  Right Testicle

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a disability of the right testicle must be 
denied.

The Board finds that there is no medical evidence that the 
Veteran's right testicle was undescended during service.  The 
service treatment records only refer to the left testicle.  
Furthermore, while the Veteran reported a history of surgery 
on the right testicle in November 2004, all other evidence 
references surgery of the left testicle, and that same 
evidence shows that both of the Veteran's testicles are now 
descended.  In addition, the Veteran's ultrasound, dated in 
October 2004, reveals no abnormalities of the right testicle.  
Neither the Veteran nor his representative has even alluded 
to existing medical evidence that may show a current 
disability of the right testicle.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, 
as here, medical evidence does not establish that the Veteran 
has the disability of the right testicle for which service 
connection is sought, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claim for service connection for a 
disability of the right testicle must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

B.  Left Testicle

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, (1) that the disease or injury existed prior to 
service, and (2) that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that the claim for service 
connection for a disability of the left testicle must be 
denied.

The disability of an undescended left testicle was clearly 
noted on his September 1953 entrance examination as abnormal 
and not disqualifying.  The Board notes that a disorder need 
not be symptomatic at entry, only noted by the examiner.  See 
Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996).  As such, 
the presumption of soundness with regard to the undescended 
left testicle does not apply.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304 (b).  However, the question is whether the 
pre-existing undescended left testicle was aggravated during, 
or as a result of, service.  In this case, the Board finds 
that the Veteran's undescended left testicle did not increase 
in severity during service.

Aggravation is presumed under 38 U.S.C.A. § 1153 where there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease.  However, aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F.R. § 3.306(b).

Although the Veteran had tenderness in his left testicle in 
January 1954, this does not represent an increase in the 
Veteran's undescended left testicle disability.  Importantly, 
the Veteran's genitourinary system was normal when he was 
examined for separation in April 1954.  Furthermore, the 
Veteran's undescended left testicle was always noted to be 
not disqualifying.  As such, the evidence does not support 
that the Veteran's undescended left testicle disability 
increased in severity during service and the presumption of 
aggravation does not apply.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

Furthermore, the evidence now shows that the Veteran's left 
testicle is descended, and there is no evidence that the 
current findings as noted on the October 2004 ultrasound are 
related to the previous condition of an undescended left 
testicle.    While the Veteran indicated that he was treated 
after service for blood in his urine and swelling of the 
groin, this did not occur during service, and there is no 
evidence that these symptoms are related to the Veteran's 
undescended left testicle in service.

C.  Both Claims

In addition to the medical evidence, in adjudicating  each 
claim, the Board has considered the Veteran's and his 
representative's assertions, s of the Veteran; however, none 
of this evidence provides a basis for allowance of either 
claim.  As indicated above, the claims turn on the questions 
of medical diagnosis of a right testicle disability and 
medical etiology of a diagnosed left testicle disability (to 
include on the basis of aggravation of a pre-existing 
disability)-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran and his representative are not shown 
to be other than laypersons without appropriate medical 
training and expertise, neither is  competent to render a 
probative (persuasive) opinion on any such medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the Board finds that service 
connection for disabilities of the right and left testicles 
must be denied.  In reaching the conclusion to deny each 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as no competent, 
probative evidence supports either claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a disability of the right testicle is 
denied.

Service connection for a disability of the left testicle is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


